Citation Nr: 0820756	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-00 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to an effective date earlier than October 15, 
2003, for service connection for right knee disability 
secondary to service-connected right femur fracture.   
 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1970 to May 1974.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision of the Seattle, Washington Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
granted service connection for right knee disability 
secondary to service-connected right femur fracture, 
assigning an evaluation of 10 percent effective October 15, 
2003.  This decision also continued a 20 percent rating for 
the veteran's service connected right femur fracture.  The 
veteran initially disagreed with both the rating and the 
effective date assigned for the right knee disability and the 
continuation of the 20 percent rating for the right femur 
fracture.  

In response the RO issued a December 2004 statement of the 
case pertaining to the issue of the earlier effective date 
for right knee disability.  Later, in October 2007, the RO 
issued a separate statement of the case pertaining to the 
rating assigned for the right knee disability and the 
continuation of the 20 percent rating for right femur 
fracture.  In response to the December 2004 statement of the 
case, the veteran submitted a January 2005 statement, which 
was accepted by the RO as a substantive appeal (in lieu of a 
Form 9) on the issue of an earlier effective date.  The 
veteran did not file a substantive appeal in response to the 
October 2007 statement of the case pertaining to the issues 
of the rating assigned for the right knee disability or the 
continuation of the 20 percent rating for the fractured right 
femur.  Consequently, these issues are not currently before 
the Board.

The Board also notes that in a December 2004 decision the RO 
proposed to sever separate service connection for the right 
knee disability secondary to the right femur fracture, 
indicating that the right knee impairment was already 
included within the 20 percent rating assigned for right 
femur fracture.  Then in an October 2, 2007, rating decision 
the RO did sever service connection for the right knee 
disability.  To appeal this decision the veteran must file a 
notice of disagreement within one year, and according to the 
claims file the veteran has so far not filed such an appeal.  
Consequently, this matter is also not currently before the 
Board.  

Additionally, the Board's instant decision below as to an 
earlier effective date will not have any bearing on any 
subsequent decision pertaining to severance (should the 
veteran decide to appeal this latter issue).  In essence, the 
decision below finds that the RO made an appropriate 
assignment of the effective date when it initially awarded 
service connection for right knee disability in the March 
2004 rating decision.  Regardless of whether the veteran 
appeals the severance decision and regardless of whether the 
severance is ultimately upheld, the Board's decision that the 
RO appropriately assigned the initial effective date would 
remain the same.  Further, by deciding that the effective 
date was appropriately assigned, the Board is making no 
finding concerning whether the RO's severance of service 
connection for right knee disability was proper.  
Accordingly, the issue of entitlement to an earlier effective 
date for service connection for right knee disability is not 
inextricably intertwined with the issue of the propriety of 
severance of service connection for right knee disability.  



FINDING OF FACT

The veteran's original claim for service connection for right 
knee disability as secondary to service connected right femur 
fracture was received by the RO on October 15, 2003. 



CONCLUSION OF LAW

The criteria for an effective date prior to October 15, 2003 
for the grant of secondary service connection for right knee 
disability are not met.  38 U.S.C.A. §§ 5110, 7104 (West 
2002); 38 C.F.R. §§ 3.400, 20.1100 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A November 2003 
letter from the RO explained what the evidence needed to show 
to substantiate the underlying claim for service connection.  
It also explained that VA was responsible for obtaining 
relevant records from any federal agency, and that VA would 
make reasonable efforts to obtain records not held by a 
federal agency, but that it was the veteran's responsibility 
to make sure that VA received all requested records not in 
the possession of a federal department or agency.  Although 
this letter did not advise the veteran verbatim to submit 
everything he had pertinent to the underlying service 
connection claim, it explained the type of evidence necessary 
to substantiate the claim and asked him to submit any such 
evidence.   

The Board notes that the veteran's current claim is 
challenging the effective date assigned following the grant 
of service connection.  In Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)), the Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
473, 490-91.  Thus, because the notice that was provided 
before service connection was granted for right knee 
disability was legally sufficient, further notice pertaining 
to the instant claim for an earlier effective date was not 
required.  

Regarding VA's duty to assist, the RO has obtained all 
pertinent evidence including   pertinent available VA and 
private medical evidence.  Also, in response to the veteran's 
May 2004 request to obtain records of his Seattle VA Medical 
Center right knee treatment for the past 30 years the RO 
obtained all available VA records from that time frame.  The 
veteran was also provided with a VA knee examination in 
December 2003.  He has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

In May 1974, the veteran filed a claim for service connection 
for leg and thumb disability.  A July 1975 rating decision 
granted service connection for residuals of fracture of the 
right femur and assigned a 20 percent rating effective May 
29, 1974.    The decision also granted service connection for 
residuals of injury to the left thumb, assigning a 10 percent 
rating and residuals of fracture to the left index finger, 
assigning a noncompensable rating.  The veteran did not 
appeal this decision and it became final.  

In a subsequent August 1991 statement the veteran's 
representative indicated that "the veteran is having 
difficulty with his service connected disability and wishes 
to reopen his claim for more benefits he may be entitled 
to."  The statement did not specify which service connected 
disability the veteran was referring to.  In response the RO 
sent the veteran a release of information form to allow VA to 
obtain any treatment records pertaining to his service 
connected disabilities, noting that it could not decide his 
claim without such evidence.  After the veteran did not 
respond, the RO issued an April 1992 decision denying the 
veteran's claim.  The veteran did not appeal this decision 
and it became final.  

In October 2003 the veteran submitted a statement, which was 
construed by the RO as a claim for separate service 
connection for right knee disability.  Then, as mentioned 
above, the RO granted this claim in the March 2004 rating 
decision and assigned an effective date of October 2003.  

III.  Law and Regulations

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. §  3.400.

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  
"Date of receipt" generally means the date on which a 
claim, information or evidence was received by VA.  38 C.F.R. 
§ 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant, which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  An informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155(a).

IV.  Analysis

The veteran's first communication, which constituted a 
specific claim for service connection for right knee 
disability was his statement received by the RO on October 
15, 2003.  Prior to that date the veteran had only filed a 
claim for service connection for leg disability (in May 1974) 
and a general claim for additional service connected benefits 
(in August 1991).  Thus, the veteran's October 2003 statement 
constitutes an original claim for service connection for 
right knee disability.  Consequently, under the pertinent 
regulation, the effective date for the award of compensation 
based on this claim must be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  
38 C.F.R. §  3.400.  Applying this regulation, the effective 
date of the grant of service connection for right knee 
disability can be no earlier that October 15 2003, as this is 
the date of the original claim for this specific disability.  
Id.  There is no current basis in the record for assigning an 
earlier effective date, as there is no evidence that a 
specific claim for right knee disability was received prior 
to October 2003.  Id. 

The Board notes that it appears from the veteran's statements 
that he feels that he should have received additional 
compensation at the time that service connection for 
residuals of fracture of the right femur was granted in July 
1975.  To the extent that the veteran is seeking such 
compensation, he would need to file a specific claim alleging 
clear and mistakable error (CUE) in the July 1975 rating 
decision.  See 38 C.F.R. § 3.105(a).  Such a claim must be 
plead with sufficient particularity.   Phillips v. Brown, 10 
Vet. App. 25.  As the veteran has not raised a specific claim 
alleging CUE in the July 1975 rating decision, the Board need 
not consider whether a finding of CUE might be warranted.  

Given that the record does not show that the RO received a 
prior claim for service connection for right knee disability, 
the effective date for the award of service connection for 
right knee disability can be no earlier than October 15, 
2003, the date that the veteran's original claim was 
received.  The preponderance of the evidence is against this 
claim and it must be denied.    


ORDER

Entitlement to an effective date earlier than October 15, 
2003, for service connection for right knee disability 
secondary to service-connected right femur fracture is 
denied.    



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


